As filed with the Securities and Exchange Commission on May 7, 2009 1933 Act File No. 2-27962 1940 Act File No. 811-1545 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 95 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 82 x EATON VANCE SPECIAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio, Capital Growth Portfolio, Dividend Builder Portfolio, Emerging Markets Portfolio, Greater India Portfolio, International Equity Portfolio, Investment Grade Income Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Multi-Cap Growth Portfolio, Small-Cap Portfolio, SMID-Cap Portfolio and Special Equities Portfolio have also executed this Registration Statement. Explanatory Note Parts A and B of this Post-Effective Amendment No. 95 to the Registration Statement of Eaton Vance Special Investment Trust (the Amendment) are incorporated by reference to the Prospectuses (Part A) and Statements of Additional Information (Part B) for Eaton Vance Balanced Fund, Eaton Vance Capital & Income Strategies Fund, Eaton Vance Dividend Builder Fund, Eaton Vance Emerging Markets Fund, Eaton Vance Equity Asset Allocation Fund, Eaton Vance Greater India Fund, Eaton Vance Institutional Short Term Income Fund, Eaton Vance Investment Grade Income Fund, Eaton Vance Large-Cap Growth Fund, Eaton Vance Large-Cap Value Fund, Eaton Vance Real Estate Fund, Eaton Vance Small-Cap Fund, Eaton Vance Small-Cap Value Fund and Eaton Vance Special Equities Fund, (the Funds) each dated May 1, 2009, as previously filed electronically with the Securities and Exchange Commission on April 27, 2009 (Accession No. 0000940394-09-000291). PART C - OTHER INFORMATION Item 23. Exhibits (with inapplicable items omitted) (a) (1) Amended and Restated Declaration of Trust dated September 27, 1993, filed as Exhibit (1)(a) to Post-Effective Amendment No. 42 filed July 17, 1995 and incorporated herein by reference. (2) Amendment to the Declaration of Trust dated June 23, 1997 filed as Exhibit (1)(b) to Post- Effective Amendment No. 48 filed October 10, 1997 (Accession No. 0000950156-97-000868) and incorporated herein by reference. (3) Amendment dated August 11, 2008 to the Declaration of Trust filed as Exhibit (a)(3) to Post- Effective Amendment No. 90 filed August 28, 2008 (Accession No. 0000940394-08-001208) and incorporated herein by reference. (4) Amended and Restated Establishment and Designation of Series of Shares of Beneficial Interest, Without Par Value effective November 17, 2008 filed as Exhibit (a)(4) to Post- Effective Amendment No. 91 filed January 2, 2009 (Accession No. 0000940394-09-000005) and incorporated herein by reference. (b) (1) By-Laws filed as Exhibit (2)(a) to Post-Effective Amendment No. 42 filed July 17, 1995 and incorporated herein by reference. (2) Amendment to By-Laws dated December 13, 1993 filed as Exhibit (2)(b) to Post-Effective Amendment No. 42 filed July 17, 1995 and incorporated herein by reference. (3) Amendment to By-Laws dated June 18, 2002 filed as Exhibit (b)(3) to Post-Effective Amendment No. 65 filed October 23, 2002 and incorporated herein by reference. (4) Amendment to By-Laws dated February 7, 2005 filed as Exhibit (b)(4) to Post-Effective Amendment No. 74 filed April 29, 2005 (Accession No. 0000940394-05-000457) and incorporated herein by reference. (5) Amendment to By-Laws dated December 11, 2006 filed as Exhibit (b)(5) to Post-Effective Amendment No. 83 filed December 27, 2006 and incorporated herein by reference. (6) Amendment to By-Laws dated August 11, 2008 filed as Exhibit (b)(6) to Post-Effective Amendment No. 90 filed August 28, 2008 (Accession No. 0000940394-08-001208) and incorporated herein by reference. (c) Reference is made to Item 23(a) and 23(b) above. (d) (1) Investment Advisory Agreement with Eaton Vance Management for EV Traditional Emerging Growth Fund dated December 31, 1996 filed as Exhibit (5)(e) to Post-Effective Amendment No. 45 filed December 31, 1996 (Accession No. 0000940394-96-000391) and incorporated herein by reference. (2) Investment Advisory Agreement with Eaton Vance Management for Eaton Vance Institutional Short Term Income Fund dated October 21, 2002 filed as Exhibit (d)(2) to Post-Effective Amendment No. 66 filed December 30, 2002 (Accession No. 0000940394-02-000786) and incorporated herein by reference. C-1 (3) Investment Advisory Agreement between Eaton Vance Special Investment Trust, on behalf of Eaton Vance Small-Cap Value Fund, and Boston Management and Research dated April 13, 2004 filed as Exhibit (d)(3) to Post-Effective Amendment No. 70 filed April 28, 2004 (Accession No. 0000940394-04-000434) and incorporated herein by reference. (4) Investment Sub-Advisory Agreement between Boston Management and Research and Fox Asset Management LLC for Eaton Vance Small-Cap Value Fund dated April 13, 2004 filed as Exhibit (d)(4) to Post-Effective Amendment No. 70 filed April 28, 2004 and incorporated herein by reference. (5) Investment Advisory Agreement between Eaton Vance Special Investment Trust, on behalf of Eaton Vance Real Estate Fund, and Eaton Vance Management dated February 13, 2006 filed as Exhibit (d)(5) to Post-Effective Amendment No. 75 filed February 14, 2006 and incorporated herein by reference. (6) Investment Advisory Agreement between Eaton Vance Special Investment Trust, on behalf of Eaton Vance Capital & Income Strategies Fund, and Eaton Vance Management dated November 13, 2006 filed as Exhibit (d)(6) to Post-Effective Amendment No. 83 filed December 27, 2006 and incorporated herein by reference. (7) Investment Advisory Agreement between Eaton Vance Special Investment Trust, on behalf of Eaton Vance Equity Asset Allocation Fund, and Eaton Vance Management dated November 13, 2006 filed as Exhibit (d)(7) to Post-Effective Amendment No. 83 filed December 27, 2006 and incorporated herein by reference. (8) (a) Investment Advisory Agreement between Eaton Vance Special Investment Trust, on behalf of Eaton Vance Enhanced Equity Option Income Fund, and Eaton Vance Management dated February 11, 2008 filed as Exhibit (d)(8) to Post-Effective Amendment No. 87 filed February 28, 2008 (Accession No. 0000940394-08-000203) and incorporated herein by reference. (b) Fee Reduction Agreement dated June 16, 2008 between Eaton Vance Special Investment Trust on behalf of Eaton Vance Enhanced Equity Option Income Fund and Eaton Vance Management filed as Exhibit (d)(8)(b) to Post-Effective Amendment No. 90 filed August 28, 2008 (Accession No. 0000940394-08-001208) and incorporated herein by reference. (9) (a) Investment Sub-Advisory Agreement between Eaton Vance Management and Parametric Risk Advisors LLC for Eaton Vance Enhanced Equity Option Income Fund dated February 11, 2008 filed as Exhibit (d)(9) to Post-Effective Amendment No. 89 filed April 25, 2008 (Accession No. 0000940394-08-000678) and incorporated herein by reference. (b) Fee Reduction Agreement dated June 16, 2008 between Eaton Vance Management and Parametric Risk Advisors LLC for Eaton Vance Enhanced Equity Option Income Fund filed as Exhibit (d)(9)(b) to Post-Effective Amendment No. 90 filed August 28, 2008 (Accession No. 0000940394-08-001208) and incorporated herein by reference. (10) (a) Investment Advisory Agreement between Eaton Vance Special Investment Trust, on behalf of Eaton Vance Risk-Managed Equity Option Income Fund, and Eaton Vance Management dated February 11, 2008 filed as Exhibit (d)(10) to Post-Effective Amendment No. 87 filed February 28, 2008 (Accession No. 0000940394-08-000203) and incorporated herein by reference. C-2 (b) Fee Reduction Agreement dated June 16, 2008 between Eaton Vance Special Investment Trust on behalf of Eaton Vance Risk-Managed Equity Option Income Fund and Eaton Vance Management filed as Exhibit (a)(10)(b) to Post-Effective Amendment No. 90 filed August 28, 2008 (Accession No. 0000940394-08-001208) and incorporated herein by reference. (11)(a) Investment Sub-Advisory Agreement between Eaton Vance Management and Parametric Risk Advisors LLC for Eaton Vance Risk-Managed Equity Option Income Fund dated February 11, 2008 filed as Exhibit (d)(11) to Post-Effective Amendment No. 89 filed April 25, 2008 (Accession No. 0000940394-08-000678) and incorporated herein by reference. (b) Fee Reduction Agreement dated June 16, 2008 between Eaton Vance Management and Parametric Risk Advisors LLC for Eaton Vance Risk-Managed Equity Option Income Fund filed as Exhibit (d)(11)(b) to Post-Effective Amendment No. 90 filed August 28, 2008 (Accession No. 0000940394-08-001208) and incorporated herein by reference. (e) (1) (a) Amended and Restated Distribution Agreement between Eaton Vance Special Investment Trust and Eaton Vance Distributors, Inc. effective June 16, 2003 with attached Schedule A filed as Exhibit (e)(1)(a) to Post-Effective Amendment No. 68 filed July 9, 2003 and incorporated herein by reference. (b) Schedule A effective December 10, 2007 to Amended and Restated Distribution Agreement dated June 16, 2003 filed as Exhibit (e)(1)(b) to Post-Effective Amendment No. 86 filed December 14, 2007 (Accession No. 0000940394-07-002080) and incorporated herein by reference. (2) Selling Group Agreement between Eaton Vance Distributors, Inc. and Authorized Dealers filed as Exhibit (e)(2) to Post-Effective Amendment No. 85 filed April 26, 2007 and incorporated herein by reference. (f) The Securities and Exchange Commission has granted the Registrant an exemptive order that permits the Registrant to enter into deferred compensation arrangements with its independent Trustees. See in the Matter of Capital Exchange Fund, Inc., Release No. IC-20671 (November 1, 1994). (g) (1) Custodian Agreement with Investors Bank & Trust Company dated March 24, 1994 filed as Exhibit (8) to Post-Effective Amendment No. 42 filed July 17, 1995 and incorporated herein by reference. (2) Amendment to Custodian Agreement with Investors Bank & Trust Company dated October 23, 1995 filed as Exhibit (8)(b) to Post-Effective Amendment No. 43 filed April 29, 1996 (Accession No. 0000940394-96-000194) and incorporated herein by reference. (3) Amendment to Master Custodian Agreement with Investors Bank & Trust Company dated December 21, 1998 filed as Exhibit (g)(3) to the Registration Statement of Eaton Vance Municipals Trust (File Nos. 33-572, 811-4409) (Accession No. 0000950156-99-000050) filed January 25, 1999 and incorporated herein by reference. (4) Extension Agreement dated August 31, 2005 to Master Custodian Agreement with Investors Bank & Trust Company filed as Exhibit (j)(2) to the Eaton Vance Tax-Managed Global Buy- Write Opportunities Fund N-2, Pre-Effective Amendment No. 2 (File Nos. 33-123961, 811- 21745) filed September 26, 2005 (Accession No. 0000950135-05-005528) and incorporated herein by reference. C-3 (5) Delegation Agreement dated December 11, 2000 with Investors Bank & Trust Company filed as Exhibit (j)(e) to the Eaton Vance Prime Rate Reserves N-2, Amendment No. 5 (File Nos. 333-32267, 811-05808) filed April 3, 2001 (Accession No. 0000940394-01-000125) and incorporated herein by reference. (h) (1) (a) Management Contract between Eaton Vance Special Investment Trust (on behalf of certain of its series) and Eaton Vance Management filed as Exhibit (5)(a)(1) to Post-Effective Amendment No. 48 filed October 10, 1997 and incorporated herein by reference. (b) Amended Schedule A-1 dated November 17, 1997 filed as Exhibit (5)(a)(2) to Post-Effective Amendment No. 49 filed December 15, 1997 (Accession No. 0000950156-97-000988) and incorporated herein by reference. (2) Management Agreement between Eaton Vance Special Investment Trust on behalf of Eaton Vance Institutional Short Term Treasury Fund and Eaton Vance Management filed as Exhibit (h)(2) to Post-Effective Amendment No. 52 filed October 20, 1998 (Accession No. 0000950156-98-000643) and incorporated herein by reference. (3) (a) Amended Administrative Services Agreement between Eaton Vance Special Investment Trust (on behalf of each of its series listed on Schedule A) and Eaton Vance Management dated June 19, 1995 filed as Exhibit (9) to Post-Effective Amendment No. 42 filed July 17, 1995 and incorporated herein by reference. (b) Amendment to Schedule A dated June 23, 1997 to the Amended Administrative Services Agreement filed as Exhibit (9)(a)(2) to Post-Effective Amendment No. 48 filed October 10, 1997 and incorporated herein by reference. (4) (a) Administrative Services Agreement between Eaton Vance Special Investment Trust (on behalf of each of its series listed on Schedule A) and Eaton Vance Management dated October 15, 2007 filed as Exhibit (h)(4)(a) to Post-Effective Amendment No. 86 filed December 14, 2007 (Accession No. 0000940394-07-002080) and incorporated herein by reference. (b) Amendment to Schedule A dated February 11, 2008 to Administrative Services Agreement filed as Exhibit (h)(4)(b) to Post-Effective Amendment No. 87 filed February 28, 2008 (Accession No. 0000940394-08-000203) and incorporated herein by reference. (5) Administrative Services Agreement between Eaton Vance Special Investment Trust on behalf of Eaton Vance Institutional Short Term Income Fund and Eaton Vance Management dated October 21, 2002 filed as Exhibit (h)(5) to Post-Effective Amendment No. 66 filed December 30, 2002 and incorporated herein by reference. (6) Transfer Agency Agreement dated August 1, 2008 between PNC Global Investment Servicing Inc. and Eaton Vance Management filed as Exhibit (h)(1) to Post-Effective Amendment No. 70 of Eaton Vance Series Trust II (File Nos. 02-42722, 811-02258) (Accession No. 0000940394- 08-001324) filed October 27, 2008 and incorporated herein by reference. (7) Sub-Transfer Agency Services Agreement effective August 1, 2005 between PFPC Inc. and Eaton Vance Management filed as Exhibit (h)(4) to Post-Effective No. 109 of Eaton Vance Mutual Funds Trust (File Nos. 2-90946, 811-4015) filed August 25, 2005 (Accession No. 0000940394-05-000983) and incorporated herein by reference. C-4 (8) Expense Reduction Agreement effective March 27, 2006 between Eaton Vance Special Investment Trust, Eaton Vance Management and Lloyd George Investment Management (Bermuda) Ltd. filed as Exhibit (h)(8) to Post-Effective Amendment No. 77 filed April 27, 2006 (Accession No. 0000940394-06-000423) and incorporated herein by reference. (9) Fee Reduction Agreement dated October 15, 2007 between Eaton Vance Special Investment Trust on behalf of Eaton Vance Balanced Fund and Eaton Vance Management filed as Exhibit (h)(9) to Post-Effective Amendment No. 86 filed December 14, 2007 (Accession No. 0000940394-07-002080) and incorporated herein by reference. (10)(a) Expense Waivers/Reimbursements Agreement between Eaton Vance Management and the Trusts (on behalf of certain of their series) listed on Schedule A thereto dated October 16, 2007 filed as Exhibit (h)(5) to Post-Effective Amendment No. 131 of Eaton Vance Mutual Funds Trust (File Nos. 02-90946, 811-4015) filed November 26, 2007 (Accession No. 0000940394-07-002010) and incorporated herein by reference. (b) Amended Schedule A effective May 1, 2009 to the Expense Waivers/Reimbursements Agreement filed as Exhibit (h)(10)(b) to Post-Effective Amendment No. 94 filed April 27, 2009 (Acession No. 0000940394-09-000291) and incorporated herein by reference. (i) (1) Opinion of Internal Counsel dated December 31, 2008 filed as Exhibit (i) to Post-Effective Amendment No. 91 filed January 2, 2009 (Accession No. 0000940394-09-000005) and incorporated herein by reference. (2) Consent of Internal Counsel dated May 7, 2009 filed herewith. (j) Consent of Independent Registered Public Accounting Firm for Eaton Vance Balanced Fund, Eaton Vance Capital & Income Strategies Fund, Eaton Vance Dividend Builder Fund, Eaton Vance Emerging Markets Fund, Eaton Vance Equity Asset Allocation Fund, Eaton Vance Greater India Fund, Eaton Vance Institutional Short Term Income Fund, Eaton Vance Investment Grade Income Fund, Eaton Vance Large-Cap Growth Fund, Eaton Vance Large- Cap Value Fund, Eaton Vance Real Estate Fund, Eaton Vance Small-Cap Fund, Eaton Vance Small-Cap Value Fund and Eaton Vance Special Equities Fund filed herewith. (m) (1) (a) Eaton Vance Special Investment Trust Class A Distribution Plan adopted June 23, 1997 and amended April 24, 2006 with attached Schedule A filed as Exhibit (m)(1)(a) to Post-Effective Amendment No. 81 filed July 7, 2006 and incorporated herein by reference. (b) Amended Schedule A to Class A Distribution Plan dated November 17, 2008 filed as Exhibit (m)(1)(b) to Post-Effective Amendment No. 91 filed January 2, 2009 (Accession No. 0000940394-09-000005) and incorporated herein by reference. (2) (a) Eaton Vance Special Investment Trust Class A Distribution Plan adopted June 23, 1997 (for each of its Series listed on Schedule A) filed as Exhibit (15)(b) to Post-Effective Amendment No. 48 filed October 10, 1997 and incorporated herein by reference. (b) Amended Schedule A-1 dated November 17, 1997 filed as Exhibit (15)(b)(1) to Post-Effective Amendment No. 49 filed December 17, 1997 and incorporated herein by reference. C-5 (3) (a) Eaton Vance Special Investment Trust Class B Distribution Plan adopted June 23, 1997 filed as Exhibit (15)(c) to Post-Effective Amendment No. 48 filed October 10, 1997 and incorporated herein by reference. (b) Amended Schedule A to Class B Distribution Plan filed as Exhibit (m)(3)(b) to Post-Effective Amendment No. 64 filed August 23, 2002 (Accession No. 0000940394-02-000512) and incorporated herein by reference. (4) (a) Eaton Vance Special Investment Trust Class C Distribution Plan adopted June 23, 1997 filed as Exhibit (15)(d) to Post-Effective Amendment No. 48 filed October 10, 1997 and incorporated herein by reference. (b) Amended Schedule A to Class C Distribution Plan filed as Exhibit (m)(4)(b) to Post-Effective Amendment No. 86 filed December 14, 2007 (Accession No. 0000940394-07-002080) and incorporated herein by reference. (5) Eaton Vance Special Investment Trust Class R Distribution Plan adopted June 16, 2003 with attached Schedule A filed as Exhibit (5)(a) to Post-Effective Amendment No. 68 filed July 9, 2003 and incorporated herein by reference. (n) (1) Amended and Restated Multiple Class Plan for Eaton Vance Funds dated August 6, 2007 filed as Exhibit (n) to Post-Effective Amendment No. 128 of Eaton Vance Mutual Funds Trust (File Nos. 02-90946, 811-4015) filed August 10, 2007 (Accession No. 0000940394-07-000956) and incorporated herein by reference. (2) Schedule A effective November 17, 2008 to Amended and Restated Multiple Class Plan filed as Exhibit (n)(2) to Post-Effective Amendment No. 28 of Eaton Vance Municipals Trust II (File Nos. 33-71320, 811-8134) filed November 20, 2008 (Accession No. 0000940394-08- 001433) and incorporated herein by reference. (3) Schedule B effective March 9, 2009 to Amended and Restated Multiple Class Plan filed as Exhibit (n)(3) to Post-Effective Amendment No. 140 of Eaton Vance Mutual Funds Trust filed April 1, 2009 (Accession No. 0000940394-09-000263) and incorporated herein by reference. (4) Schedule C adopted December 15, 2008 and effective February 3, 2009 to Amended and Restated Multiple Class Plan filed as Exhibit (n)(4) to Post-Effective Amendment No. 29 of Eaton Vance Municipals Trust II (File Nos. 33-71320, 811-8134) filed March 9, 2009 (Accession No. 0000940394-09-000209) and incorporated herein by reference. (p) (1) Code of Ethics adopted by Eaton Vance Corp., Eaton Vance Management, Boston Management and Research, Eaton Vance Distributors, Inc. and the Eaton Vance Funds effective September 1, 2000, as revised October 1, 2008 filed as Exhibit (p)(1) to Post- Effective Amendment No. 70 of Eaton Vance Series Trust II (File Nos. 02-42722, 811-02258) filed October 27, 2008 (Accession No. 0000940394-08-001324) and incorporated herein by reference. (2) Code of Ethics adopted by the Lloyd George Management Group, which includes: Lloyd George Management (BVI) Ltd, Lloyd George Investment Management (Bermuda) Ltd, Lloyd George Management (Hong Kong) Ltd, Lloyd George Investment Management (Hong Kong) Limited, Lloyd George Management (Europe) Ltd, Lloyd George Management (Singapore) Pte Ltd and the LGM Funds effective December 2004, as revised October 2008 filed as Exhibit (p)(2) to Post-Effective Amendment No. 102 of Eaton Vance Growth Trust (File Nos. 2-22019 and 811-1241) filed December 24, 2008 (Accession No. 0000940394-08- 001633) and incorporated herein by reference. C-6 (3) Code of Ethics adopted by Fox Asset Management LLC effective January 31, 2006, as revised April 21, 2008 filed as Exhibit (p)(3) to Post-Effective Amendment No. 89 filed April 25, 2008 (Accession No. 0000940394-08-000678) and incorporated herein by reference. (4) Code of Ethics adopted by Parametric Risk Advisors LLC effective January 1, 2009 filed as Exhibit (p)(4) to Post-Effective Amendment No. 92 filed February 26, 2009 (Accession No. 0000940394-09-000145) and incorporated herein by reference. (q) (1) Power of Attorney for Eaton Vance Special Investment Trust dated November 1, 2005 filed as Exhibit (q) to Post-Effective Amendment No. 102 of Eaton Vance Municipals Trust (File Nos. 33-52, 811-4409) filed November 29, 2005 (Accession No. 0000940394-05-001357) and incorporated herein by reference. (2) Power of Attorney for Capital Growth Portfolio, Emerging Markets Portfolio, Investment Grade Income Portfolio, Large Cap Core Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, Special Equities Portfolio, South Asia Portfolio and Utilities Portfolio dated November 1, 2005, filed as Exhibit (q)(2) to Post-Effective Amendment No. 93 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-1241) filed December 23, 2005 (Accession No. 0000940394-05-001402) and incorporated herein by reference. (3) Power of Attorney for Capital Growth Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio and Utilities Portfolio dated November 1, 2005, filed as Exhibit (q)(3) to Post-Effective Amendment No. 93 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-1241) filed December 23, 2005 (Accession No. 0000940394-05-001402) and incorporated herein by reference. (4) Power of Attorney for Special Equities Portfolio filed as Exhibit (q)(5) to Post-Effective Amendment No. 93 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-1241) filed December 23, 2005 (Accession No. 0000940394-05-001402) and incorporated herein by reference. (5) Power of Attorney for Eaton Vance Special Investment Trust dated November 1, 2005 filed as Exhibit (q)(2) to Post-Effective Amendment No. 94 of Eaton Vance Growth Trust (File Nos. 2- 22019, 811-1241) filed January 27, 2006 (Accession No. 0000940394-06-001402) and incorporated herein by reference. (6) Powers of Attorney for Emerging Markets Portfolio and South Asia Portfolio dated November 1, 2005 filed as Exhibit (q)(7) to Post-Effective Amendment No. 94 of Eaton Vance Growth Trust (File Nos. 2-22019, 811-1241) filed January 27, 2006 (Accession No. 0000940394-06- 001402) and incorporated herein by reference. (7) Power of Attorney for Eaton Vance Special Investment Trust dated January 25, 2006, filed as Exhibit (q)(2) to Post-Effective Amendment No. 104 of Eaton Vance Growth Trust (File Nos. 33-572, 811-4409) filed January 30, 2006 (Accession No. 0000940394-06-001408) and incorporated herein by reference. (8) Power of Attorney for Capital Growth Portfolio, Emerging Markets Portfolio, Investment Grade Income Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio and Utilities Portfolio dated January 25, 2006 filed as Exhibit (q)(8) to Post-Effective Amendment No. 75 filed February 14, 2006 (Accession No. 0000940394-06-000187) and incorporated herein by reference. C-7 (9) Power of Attorney for Investment Grade Income Portfolio and Large-Cap Core Portfolio dated November 1, 2005 filed as Exhibit (q)(17) to Post-Effective Amendment No. 112 of Eaton Vance Mutual Funds Trust (File Nos. 2-90946, 811-4015) filed February 27, 2006 (Accession No. 0000940394-06-000201) and incorporated herein by reference. (10) Powers of Attorney for Special Investment Trust dated April 23, 2007 filed as Exhibit (q)(10) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07- 000430) and incorporated herein by reference. (11) Power of Attorney for Capital Growth Portfolio, Emerging Markets Portfolio, Investment Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio, Special Equities Portfolio and Utilities Portfolio dated April 23, 2007 filed as Exhibit (q)(11) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07-000430) and incorporated herein by reference. (12) Power of Attorney for Capital Growth Portfolio, Emerging Markets Portfolio, Investment Grade Income Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio and Utilities Portfolio dated April 23, 2007 filed as Exhibit (q)(12) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07-000430) and incorporated herein by reference. (13) Power of Attorney for Special Equities Portfolio dated April 23, 2007 filed as Exhibit (q)(13) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07- 000430) and incorporated herein by reference. (14) Power of Attorney for International Equity Portfolio dated April 23, 2007 filed as Exhibit (q)(14) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07-000430) and incorporated herein by reference. (15) Power of Attorney for Capital Growth Portfolio, Growth Portfolio, International Equity Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, Special Equities Portfolio and Utilities Portfolio dated April 23, 2007 filed as Exhibit (q)(15) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07-000430) and incorporated herein by reference. (16) Power of Attorney for Investment Grade Income Portfolio dated April 23, 2007 filed as Exhibit (q)(16) to Post-Effective Amendment No. 85 filed April 26, 2007 (Accession No. 0000940394-07-000430) and incorporated herein by reference. (17) Power of Attorney for Eaton Vance Special Investment Trust dated November 12, 2007 filed filed as Exhibit (q)(17) to Post-Effective Amendment No. 86 filed December 14, 2007 (Accession No. 0000940394-07-002080) and incorporated herein by reference. (18) Power of Attorney for Eaton Vance Special Investment Trust dated January 1, 2008 filed as Exhibit (q)(18) to Post-Effective Amendment No. 87 filed February 28, 2008 (Accession No. 0000940394-08-000203) and incorporated herein by reference. (19) Power of Attorney for Boston Income Portfolio, Capital Growth Portfolio, Dividend Builder Portfolio, Emerging Markets Portfolio, International Equity Portfolio, Investment Grade Income Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Small-Cap Growth Portfolio, South Asia Portfolio, and Special Equities Portfolio dated January 1, 2008 filed as Exhibit (q)(19) to Post-Effective Amendment No. 89 filed April 25, 2008 (Accession No. 0000940394-08-000678) and incorporated herein by reference. C-8 (20) Power of Attorney for Eaton Vance Special Investment Trust dated November 17, 2008 filed as Exhibit (q)(20) to Post-Effective Amendment No. 91 filed January 2, 2009 (Accession No. 0000940394-09-000005) and incorporated herein by reference. (21) Power of Attorney for Boston Income Portfolio, Capital Growth Portfolio, Dividend Builder Portfolio, Emerging Markets Portfolio, Greater India Portfolio, International Equity Portfolio, Investment Grade Income Portfolio, Large-Cap Growth Portfolio, Large-Cap Value Portfolio, Small-Cap Portfolio and Special Equities Portfolio dated November 17, 2008 filed as Exhibit (q)(21) to Post-Effective Amendment No. 91 filed January 2, 2009 (Accession No. 0000940394-09-000005) and incorporated herein by reference. Item 24. Persons Controlled by or Under Common Control Not applicable Item 25. Indemnification Article IV of the Registrants Amended and Restated Declaration of Trust permits Trustee and officer indemnification by By-Law, contract and vote. Article XI of the By-Laws contains indemnification provisions. Registrants Trustees and officers are insured under a standard mutual fund errors and omissions insurance policy covering loss incurred by reason of negligent errors and omissions committed in their capacities as such. The distribution agreement of the Registrant also provides for reciprocal indemnity of the principal underwriter, on the one hand, and the Trustees and officers, on the other. Item 26. Business and other Connections of Investment Advisers Reference is made to: (i) the information set forth under the caption Management and Organization in the Statement of Additional Information; (ii) the Eaton Vance Corp. Form 10-K filed under the Securities Exchange Act of 1934 (File No. 1-8100); and (iii) the Form ADV of Eaton Vance Management (File No. 801-15930), Boston Management & Research (File No. 43127), Lloyd George Investment Management (Bermuda) Ltd. (File No. 801-40889), Fox Asset Management, LLC (File No. 801-26379 ) and Parametric Risk Advisors LLC (File No. 801-67738) filed with the Commission, all of which are incorporated herein by reference. Item 27. Principal Underwriters (a) Registrants principal underwriter, Eaton Vance Distributors, Inc., a wholly-owned subsidiary of Eaton Vance Corp., is the principal underwriter for each of the registered investment companies named below: Eaton Vance Growth Trust Eaton Vance Mutual Funds Trust Eaton Vance Investment Trust Eaton Vance Series Trust II Eaton Vance Municipals Trust Eaton Vance Special Investment Trust Eaton Vance Municipals Trust II Eaton Vance Variable Trust (b) (1) (2) (3) Name and Principal Positions and Offices Positions and Offices Business Address* with Principal Underwriter with Registrant Julie Andrade Vice President None Michelle Baran Vice President None Ira Baron Vice President None Jeffrey P. Beale Vice President None Matthew Bennett Vice President None Stephanie H. Brady Vice President None Timothy Breer Vice President None Mark Burkhard Vice President None C-9 Eric Caplinger Vice President None Mark Carlson Vice President None Tiffany Cayarga Vice President None Randy Clark Vice President None Michael Collins Vice President None Daniel C. Cataldo Vice President and Treasurer None Patrick Cosgrove Vice President None Peter Crowley Vice President None Rob Curtis Vice President None Russell E. Curtis Vice President and Chief Operations Officer None Kevin Darrow Vice President None Derek Devine Vice President None Todd Dickinson Vice President None John Dolan Vice President None Brian Dunkley Vice President None James Durocher Senior Vice President None Margaret Egan Vice President None Robert Ellerbeck Vice President None Daniel Ethier Vice President None Troy Evans Vice President None Lawrence L. Fahey Vice President None Thomas E. Faust Jr. Director Trustee Richard A. Finelli Vice President None Daniel Flynn Vice President None James Foley Vice President None J. Timothy Ford Vice President None Kathleen Fryer Vice President None Anne Marie Gallagher Vice President None William M. Gillen Senior Vice President None Hugh S. Gilmartin Vice President None David Gordon Vice President None Linda Grasso Vice President None John Greenway Vice President None Jorge Gutierrez Vice President None Peter Hartman Vice President None Richard Hein Vice President None Joseph Hernandez Vice President None Perry D. Hooker Vice President None Christian Howe Vice President None Thomas Hughes Vice President None Jonathan Isaac Vice President None Elizabeth Johnson Vice President None Lisa M. Jones Vice President None Paul F. Jones Vice President None Steve Jones Vice President None Sean Kelly Vice President None Kathleen Krivelow Vice President None David Lefcourt Vice President None Coleen Lynch Vice President None John Macejka Vice President None Christopher Marek Vice President None Frederick S. Marius Vice President, Secretary, Clerk and Chief Legal Officer None Geoff Marshall Vice President None Christopher Mason Vice President None Judy Snow May Vice President None Daniel McCarthy Vice President None Don McCaughey Vice President None Andy McClelland Vice President None Dave McDonald Vice President None Tim McEwen Vice President None Jac McLean Senior Vice President None David Michaud Vice President None Mark Milan Vice President None Morgan C. Mohrman Vice President None Don Murphy Vice President None James A. Naughton Vice President None Matthew Navins Vice President None Mark D. Nelson Vice President None Scott Nelson Vice President None Linda D. Newkirk Vice President None Paul Nicely Vice President None Andrew Ogren Vice President None Stephen OLoughlin Vice President None C-10 Philip Pace Vice President None Shannon McHugh Price Vice President None James Putman Vice President None James Queen Vice President None David Richman Vice President None Michael Shea Vice President None Alan Simeon Vice President None Randy Skarda Vice President None Kerry Smith Vice President None Bill Squadroni Vice President None David Stokkink Vice President None Mike Sullivan Vice President None Frank Sweeney Vice President None Gigi Szekely Vice President and Chief Compliance Officer None Brian Taranto Vice President and Chief Administrative Officer None Stefan Thielen Vice President None Michael Tordone Vice President None John M. Trotsky Vice President None John Vaughan Vice President None Randolph Verzillo Vice President None Greg Walsh Vice President None Stan Weiland Vice President None Robert J. Whelan Vice President and Director None Greg Whitehead Vice President None Steve Widder Vice President None Matthew J. Witkos President, Chief Executive Officer and Director None Joseph Yasinski Vice President None Trey Young Vice President None Gregor Yuska Vice President None * Address is Two International Place, Boston, MA 02110 (c) Not applicable Item 28. Location of Accounts and Records All applicable accounts, books and documents required to be maintained by the Registrant by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder are in the possession and custody of the Registrants custodian, State Street Bank and Trust Company, 200 Clarendon Street, 16th Floor, Mail Code ADM27, Boston, MA 02116, and its transfer agent, PNC Global Investment Servicing (U.S.) Inc., 4400 Computer Drive, Westborough, MA 01581-5120, with the exception of certain corporate documents and portfolio trading documents which are in the possession and custody of the administrator and investment adviser or sub-adviser. Registrant is informed that all applicable accounts, books and documents required to be maintained by registered investment advisers are in the custody and possession of the relevant investment adviser or sub-adviser. Item 29. Management Services Not applicable Item 30. Undertakings None C-11 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on May 7, 2009. EATON VANCE SPECIAL INVESTMENT TRUST By: Thomas E. Faust Jr.* Thomas E. Faust Jr., President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed below by the following persons in the capacities indicated on May 7, 2009. Signature Title Thomas E. Faust Jr.* President (Chief Executive Officer) and Trustee Thomas E. Faust Jr. Barbara E. Campbell* Treasurer (and Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma, As attorney-in-fact C-12 SIGNATURES Boston Income Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 02-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston, and the Commonwealth of Massachusetts, on May 7, 2009. BOSTON INCOME PORTFOLIO By: Michael W. Weilheimer* Michael W. Weilheimer, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 02-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009. Signature Title Michael W. Weilheimer* President (Chief Executive Officer) Michael W. Weilheimer Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Helen Frame Peters* Trustee Helen Frame Peters Ronald A. Pearlman* Trustee Ronald A. Pearlman Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma ( As attorney-in-fact) C-13 SIGNATURES Capital Growth Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. CAPITAL GROWTH PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009 . Signature Title Duncan W. Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-14 SIGNATURES Dividend Builder Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. DIVIDEND BUILDER PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009. Signature Title DuncanW. Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-15 SIGNATURES Emerging Markets Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. EMERGING MARKETS PORTFOLIO By: Hon. Robert Lloyd George* Hon. Robert Lloyd George, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009. Signature Title Hon. Robert Lloyd George* President (Chief Executive Officer) Hon. Robert Lloyd George Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-16 SIGNATURES Greater India Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. GREATER INDIA PORTFOLIO By: Hon. Robert Lloyd George* Hon. Robert Lloyd George, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009. Signature Title Hon. Robert Lloyd George* President (Chief Executive Officer) Hon. Robert Lloyd George Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-17 SIGNATURES International Equity Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 02-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. INTERNATIONAL EQUITY PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 02-27962) has been signed below by the following persons in their capacities on May 7, 2009. Signature Title Duncan W. Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Sout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma ( As attorney-in-fact) C-18 SIGNATURES Investment Grade Income Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May7, 2009. INVESTMENT GRADE INCOME PORTFOLIO By: Duke E. Laflamme* Duke E. Laflamme, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009 . Signature Title Duke E. Laflamme* President (Chief Executive Officer) Duke E. Laflamme Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-19 SIGNATURES Large-Cap Growth Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. LARGE-CAP GROWTH PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009. Signature Title Duncan W. Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-20 SIGNATURES Large-Cap Value Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. LARGE-CAP VALUE PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009. Signature Title Duncan W.Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma ( As attorney-in-fact) C-21 SIGNATURES Multi-Cap Growth Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 02-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts onMay 7,2009. MULTI-CAP GROWTH PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 02-27962) has been signed below by the following persons in their capacities on May 7, 2009. Signature Title Duncan W. Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-22 SIGNATURES Small-Cap Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. SMALL-CAP PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009 . Signature Title Duncan W. Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-23 SIGNATURES SMID-Cap Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 02-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts on May 7, 2009. SMID-CAP PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 02-27962) has been signed below by the following persons in their capacities on May 7, 2009. Signature Title Duncan W. Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald A. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma (As attorney-in-fact) C-24 SIGNATURES Special Equities Portfolio has duly caused this Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Boston and the Commonwealth of Massachusetts onMay 7,2009. SPECIAL EQUITIES PORTFOLIO By: Duncan W. Richardson* Duncan W. Richardson, President This Amendment to the Registration Statement on Form N-1A of Eaton Vance Special Investment Trust (File No. 2-27962) has been signed below by the following persons in the capacities indicated on May 7, 2009. Signature Title Duncan W. Richardson* President (Chief Executive Officer) Duncan W. Richardson Barbara E. Campbell* Treasurer (Principal Financial and Accounting Officer) Barbara E. Campbell Benjamin C. Esty* Trustee Benjamin C. Esty Thomas E. Faust Jr.* Trustee Thomas E. Faust Jr. Allen R. Freedman* Trustee Allen R. Freedman William H. Park* Trustee William H. Park Ronald A. Pearlman* Trustee Ronald a. Pearlman Helen Frame Peters* Trustee Helen Frame Peters Heidi L. Steiger* Trustee Heidi L. Steiger Lynn A. Stout* Trustee Lynn A. Stout Ralph F. Verni* Trustee Ralph F. Verni *By: /s/ Maureen A. Gemma Maureen A. Gemma ( As attorney-in-fact) C-25 EXHIBIT INDEX The following exhibits are filed as part of this amendment to the Registration Statement pursuant to Rule 483 of Regulation C. Exhibit No. Description (i) (2) Consent of Internal Counsel datedMay 7, 2009 (j) Consent of Independent Registered Public Accounting Firm for Eaton Vance Balanced Fund, Eaton Vance Capital & Income Strategies Fund, Eaton Vance Dividend Builder Fund, Eaton Vance Emerging Markets Fund, Eaton Vance Equity Asset Allocation Fund, Eaton Vance Greater India Fund, Eaton Vance Institutional Short Term Income Fund, Eaton Vance Investment Grade Income Fund, Eaton Vance Large-Cap Growth Fund, Eaton Vance Large- Cap Value Fund, Eaton Vance Real Estate Fund, Eaton Vance Small-Cap Fund, Eaton Vance Small-Cap Value Fund and Eaton Vance Special Equities Fund C-26
